19-11041-shl     Doc 15     Filed 04/25/19    Entered 04/25/19 10:17:13        Main Document
                                             Pg 1 of 68


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                   Chapter 11
                                    :
ABR BUILDERS LLC,                   :                   Case No.: 19-11041 (SHL)
                                    :
                Debtor.             :
------------------------------------x

 DECLARATION OF ALISON KUNOFSKY IN SUPPORT OF MOTION TO COMPEL
THE DEBTOR TO REJECT GENERAL CONTRACTOR AGREEMENT AS AMENDED

       I, Alison Kunofsky, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct:

       1.      I submit this Declaration in support of the motion (the “Motion”) by my husband

and me to compel ABR Builders LLC (the “Debtor”) to immediately reject the General Contractor

Agreement dated as of January 2017 (as amended, the “Contract”). I am over eighteen years of

age and I reside in New York, New York. I have personal knowledge of the facts set forth herein.

  The Contract

       2.      My husband and I, through our entities G270 W. 73rd Owner LLC and A270 W.

73rd Owner LLC, are the owners of a townhouse located at 270 West 73rd Street, New York, New

York (the “Property”).

       3.      In January 2017, we entered into the Contract with the Debtor, pursuant to which

the Debtor would act as the general contractor (“GC”) in connection with a gut renovation of the

Property (the “Project”). Under the Contract, the Debtor was to commence work on the Project

beginning February 2017, with substantial completion of the renovation to occur on or before April

6, 2018. A copy of the Contract (without exhibits) is attached as Exhibit A.

       4.      We had planned to move our family of four into the Property as our primary

residence upon the completion of the Project following the anticipated completion date of April
19-11041-shl     Doc 15     Filed 04/25/19    Entered 04/25/19 10:17:13         Main Document
                                             Pg 2 of 68


2018. Unfortunately, as explained below, the Debtor was unable to substantially complete the

Project by the April 6, 2018 deadline. As a result, we, the Debtor and the Debtor’s principal, Bolek

Ryzinski (as guarantor) (“Ryzinski”) entered into a First Amendment to Agreement for General

Contractor Services dated March 26, 2019 (the “Amendment”). A copy of the Amendment is

attached as Exhibit B. The Contract and the Amendment were assigned from me and my husband

to our owner entities through an Assignment and Assumption Agreement (the “Assignment”),

which Assignment was acknowledged and agreed to by the Debtor. A copy of the Assignment is

attached as Exhibit C.

       5.      Under the Amendment, among other things, (i) the Project schedule was modified

to require substantial completion by May 1, 2019, (ii) the Debtor agreed to pay certain liquidated

damages in the event of its failure to comply with the modified schedule, (iii) the Debtor agreed

to additional protocols for status updates and invoicing, (iv) the Debtor acknowledged and

accepted its obligation to remediate the damages to the Property caused by the water infiltration in

the basement of the Property, and (v) Ryzinski agreed to personally guarantee repayment of

retainages made by my husband and me to the extent that any portion of the work on the Project

was not completed by the Debtor.

  The Debtor’s Failure to Perform the Project

       6.      The Debtor’s role as GC for the Project has been mired by missed milestones,

defective work, and damage to the Property. Attached as Exhibit D are pictures of the current state

of the Property, which shows that the Project is far from completion, even though the Debtor

commenced work on the Project over two years ago and even though the original agreed upon

completion was over a year ago. The pictures in Exhibit D also show some of the safety hazards

present at the Property. These hazards remain while the Project continues to lie dormant. These

pictures alone demonstrate the Debtor’s failure to perform the services under the Contract in a
                                                 2
19-11041-shl     Doc 15     Filed 04/25/19    Entered 04/25/19 10:17:13         Main Document
                                             Pg 3 of 68


timely and workmanlike manner, and the impossibility that the Project can be completed by the

amended May 1, 2019 substantial completion date.

         7.    There are significant issues with the quality of work done on the Project, which the

Debtor was supposed to oversee. As examples, a large skylight at the top of six stories of stairs

was substantially obscured by an improperly placed beam, and the work to correct that error

resulted in almost two months of lost time on the Project. The elevator remains unfinished and the

elevator shaft presents a particularly dangerous safety hazard. The staircase and bannister (a focal

point of the townhouse) is unstable, incomplete and is without railings. Doors, millwork and

floors, left unprotected, have been scratched and damaged. All doors (which are custom-made)

were drilled with the wrong size hole and will have to be replaced and rehung if they cannot be

fixed.

         8.    By summer of 2018, the skilled workers needed to complete work on the façade,

stairs, elevator, and other areas were no longer showing up at the Project. By that time, we had

approved six change orders with the Debtor costing an additional approximately $300,000 of work.

         9.    In January 2019, as the weather was getting colder, we raised concerns with the

Debtor about properly protecting the pipes from freezing. The Debtor confirmed and assured us

that the pipes were property insulated. But on February 3, 2019, we discovered a pipe burst that

had flooded the cellar with about a foot of water. The Property incurred substantial damage to

construction materials, walls, doors, insulation, internet equipment and home automation

equipment.

         10.   On March 14, 2019, we were informed that the Debtor’s full-time on-site project

manager since the inception of the Project was leaving the company the next day, again delaying

the Project.



                                                 3
19-11041-shl     Doc 15     Filed 04/25/19    Entered 04/25/19 10:17:13         Main Document
                                             Pg 4 of 68


       11.     Throughout this ordeal, the Debtor provided plausible excuses for the delays and

inferior quality of workmanship—such as unforeseen conditions, labor and material shortages, and

weather delays. Having invested as much time and money into the Project as we already had, we

continued to rely on the Debtor’s assurances that the work could be completed.

       12.     On March 23, 2019, we met with Ryzinski, who presented us with a plan for

substantial completion that would allow completion of the Project based on the existing funds to

be distributed under the Contract. Following this meeting, we negotiated and entered into the

Amendment, the terms of which are described above. The Amendment further provided that my

husband and I would (in accordance with Paragraph 34 of the Contract) make certain payments

directly to the Debtor’s subcontractors and to deduct the amount of such payments from the

contract price with the Debtor. Following the execution of the Amendment, and in reliance on the

Debtor’s and Ryzinski’s assurances that the Project could be completed under the new timetable,

we paid approximately $227,000.00 directly to the Debtor’s subcontractors and vendors.

  The Chapter 11 Case

       13.     On April 4, 2019 (the “Petition Date”), just about a week after the Debtor assured

us it had a plan for substantial completion of the Project, and after the Debtor had induced us to

make additional payments that directly and indirectly benefitted the Debtor, the Debtor filed for

bankruptcy.

       14.     In a letter dated April 5, 2019 (the “Rejection Letter”), the Debtor notified my

husband and me that it had filed for bankruptcy and that the Debtor could not continue its

operations or the Project. The Debtor further stated that it had determined to reject the Contract,

and that it would seek this relief from the Court in the near future. A copy of the Rejection Letter

is attached as Exhibit E. However, we have not received any motion from the Debtor to reject the

Contract.
                                                 4
19-11041-shl     Doc 15      Filed 04/25/19    Entered 04/25/19 10:17:13         Main Document
                                              Pg 5 of 68


  The Need for Immediate Rejection of the Contract

       15.     There is an urgent need for the immediate rejection of the Contract. I have been

advised by my counsel that, unless the Court enters an order authorizing the rejection of the

Contract, my husband and I are obligated to continue to honor the Contract until it is either assumed

or rejected by the Debtor. Furthermore, I have been advised by my counsel that, absent this

motion, the Debtor will otherwise have until the confirmation of its chapter 11 plan to decide

whether to assume or reject the Contract, and that it may be months before the Debtor seeks to

confirm a chapter 11 plan.

       16.     In this case, the Debtor has already informed us of its intent to withdraw as GC on

the Project. The Debtor allowed its ALT-1 building permit and its ALT-3 temporary fencing

permit to expire on April 1, 2019 and April 3, 2019, respectively. And in fact, the Debtor has not

performed any GC services in connection with the Project since the Petition Date. Thus, we are

effectively without a GC to complete the unfinished work at the Property.

       17.     The Project is more than a year behind schedule so we have incurred substantial

costs to carry two homes for much longer than expected.

       18.     We have a Certificate of No Harassment (CONH) from the City of New York which

expires on May 19, 2019. The substantial completion date of May 1, 2019 in the Amendment was

agreed to in part based on the coming expiration of the CONH. It can take many months, if not

years, to obtain a new CONH and there is no guaranty that such a CONH will be issued. Without

an active CONH, we will not be able to obtain any new building permits on the Property to

complete the work. We will need to promptly retain a replacement GC to assist us in this process.

       19.     Furthermore, ConEdison has attempted to close out our application for new gas and

electric services several times over the course of the Project due to project delays and missed

deadlines. If ConEdison closes out a project based on non-performance of the contractor, it could
                                                 5
19-11041-shl     Doc 15    Filed 04/25/19     Entered 04/25/19 10:17:13      Main Document
                                             Pg 6 of 68


take months (sometimes years) for ConEdison to provide services. We will need to promptly retain

a replacement GC in order to address this issue as well.

       20.     For the foregoing reasons, we ask that the Court grant our motion compelling the

Debtor to immediately reject the Contract.

Dated: New York, New York
       April 25, 2019

                                                           /s/ Alison Kunofsky
                                                           Alison Kunofsky




                                                6
19-11041-shl   Doc 15   Filed 04/25/19    Entered 04/25/19 10:17:13   Main Document
                                         Pg 7 of 68


                                    EXHIBIT A
                                   (CONTRACT)
19-11041-shl   Doc 15   Filed 04/25/19    Entered 04/25/19 10:17:13   Main Document
                                         Pg 8 of 68




  GENERAL CONTRACTOR AGREEMENT

  BETWEEN


  Glen & Alison Kunofsky
  AND


  ABR Builders LLC


  PROJECT:     270 West 73rd Street
               New York, New York 10023
19-11041-shl       Doc 15       Filed 04/25/19       Entered 04/25/19 10:17:13               Main Document
                                                    Pg 9 of 68


THIS AGREEMENT (this “Agreement”) is made effective as of the __th day of January, 2017
(the “Effective Date”), by and between Glen and Alison Kunofsky (the “Owner”), located at 270
West 73rd Street, New York, New York 10023, and ABR Builders LLC, with an office located at
39 W. 38th Street, Suite 1100W, New York, New York 10018 (the “Contractor”), for the Contractor
to provide certain labor and services, and furnish certain materials and equipment, as described
and referred to in this Agreement (the “Work”), in connection with the renovation (the “Project”)
of the property located at 270 West 73rd Street, New York, New York 10023 (the “Site” or
“Project”). (All capitalized terms used by not defined herein shall have the meanings set forth on
Exhibit “G” attached hereto.)

This Agreement consists of this Agreement, including all Parts and exhibits attached hereto and
incorporated by reference, and any written and executed amendments to this Agreement. The
Owner and the Contractor (collectively, the “Parties”) acknowledge and agree that this Agreement
represents the totality of the understanding between the Parties regarding the Work and the matters
set forth in this Agreement, and that all of the Parties’ prior discussions, negotiations, and writings
are deemed merged and incorporated herein, such that this Agreement supersedes all other
agreements and writings between the Parties for the Work through the Effective Date of this
Agreement.

The Parties acknowledge and agree that in consideration of the above-stated acknowledgements,
the parties hereto agree as follows:

PART I: KEY BUSINESS TERMS

1. The Work. The Work shall generally consist of the renovation and improvement of the real
   property and building located at the Site. The Work is more fully described in the Construction
   Documents, dated 11.09.2016, attached hereto as Exhibit “A”, and shall be governed by all of
   the terms and conditions of this Agreement.1 The Work shall include the protections to
   neighboring properties and in accordance with all applicable license and access agreements
   between the Owner and such neighbors. Any and all such licenses and access agreements with
   the neighbors shall be obtained by Owner, at its expense.

2. Contractor’s Key Personnel. The Contractor shall assign certain key personnel to supervise,
   oversee, and manage the Work continuously throughout the Project, as approved by the Owner,
   consisting of Alexander Ryzinski (the “Key Personnel”). The Key Personnel shall provide
   guidance, supervision, analysis, and decision-making with respect to the Work. If any of the
   Key Personnel become unavailable to perform the Work for reasons beyond the control of the
   Contractor, then the Contractor, subject to the approval of the Owner, shall promptly appoint
   a replacement. Upon a reasonable objection, the Owner may request that certain Key Personnel

1
  The Construction Documents for the DOB approved second phase (external work and back extension) shall be
incorporated into Exhibit “A” by March 31, 2017, or upon approval by the DOB and the Landmarks Preservation
Commission (“LPC”). External work includes all façade and other work that is subject to approval by the LPC. Should
such LPC approval be conditioned upon revisions to the Drawings and Specifications (submitted to LPC and upon
which Contractor based its bid), and should any such revisions increase Contractor’s cost to complete or time to
complete, then Contractor shall be entitled to a Change Order for both cost and time, to be agreed upon by the Owner
and Contractor.

                                                         1
19-11041-shl     Doc 15    Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                            Pg 10 of 68


   no longer work on the Project. In such an event, the Contractor shall agree to remove such Key
   Personnel as soon as practicable and, subject to the approval of the Owner, replace such Key
   Personnel with an employee of equal or greater skill/experience. Failure to provide the Key
   Personnel shall be a deemed a material breach of this Agreement.

3. Contract Price. The Owner agrees to pay the Contractor for the full and satisfactory
   completion of its Work and the performance of all of the obligations set forth in this Agreement
   a lump sum price of Three Million Five Hundred Forty-Three Thousand Five Hundred
   Six Dollars and Six Cents ($3,543,506.06) (the “Contract Price”), allocated in accordance
   with the ABR Estimate, dated December 13, 2017, and Schedule of Values, attached hereto as
   Exhibit “B”. The Owner shall pay the Contractor a Downpayment towards the performance
   of the Work and the Contract Price, payable as ten percent (10%) of the Contract Price upon
   execution of this Agreement. The Downpayment shall be recorded as the first payment and
   allocated to approximately 10% of each item of the Schedule of Values.

   3.1. The Contractor represents and accepts that it has been given an opportunity to and has
        visited, inspected, surveyed, and tested all applicable areas of the Project where the Work
        shall be performed, including the surrounding areas, to determine, verify, and document
        all existing conditions or other potential conditions which could impact the Work, and has
        requested from, and consulted with, any necessary parties, and been provided with, all
        information concerning the Work, Project, and its conditions so as to properly perform the
        Work within the Contract Price and in accordance with the Project Schedule.

   3.2. The Contractor represents and accepts that the Contract Price is based upon the
        Contractor’s review, inspection, and acceptance of the site conditions and this Agreement,
        and acceptance of all foreseeable conditions and events that may occur over the course of
        the Work. The Contractor represents that it fully understands the design intent and
        elements of construction shown in the Construction Documents, including all associated
        work, labor, materials and supplies, insurance, tools, equipment, permits, licenses, taxes,
        approvals, transportation, testing of systems and equipment, and any other service required
        to complete the Work within the Contract Price and in accordance with this Agreement.

   3.3. The Contractor represents that, based upon the foregoing, it shall make no claims, and
        waives all rights against the Owner and the design professionals, for change orders and
        payment above the Contract Price due to any foreseeable conditions and events that may
        occur over the course of the Work and/or claims of design errors or omissions in the
        Construction Documents.

4. Project Schedule. The Contractor agrees that time is of the essence in the performance of its
   Work, and as such, agrees that it will strictly adhere to the project schedule (the “Project
   Schedule”) set forth below. The Contractor acknowledges and agrees that it shall not be entitled
   to any compensation above the Contract Price, including for any overtime, to meet the Project
   Schedule, unless expressly authorized by the Owner pursuant to this Agreement. The key
   milestone dates are as follows:

   4.1. The commencement date of the Contractor’s Work shall be Feb 6th, 2017.


                                                2
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                            Pg 11 of 68


   4.2. The date of Substantial Completion of the Contractor’s Work shall be on or before April
        6th, 2018.
   4.3. The date of Final Completion of the Contractor’s Work shall be within sixty (60) days
        after Substantial Completion.

5. Owner’s Project Objectives. The Contractor acknowledges the Owner’s objectives in having
   the Work performed (the “Project Objectives”), which include the following:

   5.1. Renovating a townhouse that reflects the aesthetics, integrity, and design of the Contract
        Documents;

   5.2. Engaging a Project Team that cooperates fully with the Owner and the other members of
        the Project Team;

   5.3. Completing the Work within the Contract Price and in accordance with the Project
        Schedule;

   5.4. Avoiding delays in the Work;

   5.5. Minimizing unnecessary disturbance outside of the Work areas, including to the existing
        building and neighboring units, and in accordance with all applicable laws, rules,
        regulations, and building rules and policies; and

   5.6. Any other Project objectives of which the Owner advises the Contractor.

6. Notices: All notices required pursuant to this Agreement shall be sent to the parties at the
   address provided below:

       If to Owner:           Glen & Alison Kunofsky
                              170 W. 73rd St., Apt. 11B
                              New York, New York 10023
                               Attn: Glen Kunofsky

       If to Contractor:      ABR Builders LLC
                              39 W. 38th Street, Suite 1100W
                              New York, New York 10018
                              Attn: Alexander Ryzinski]

7. Governing Law: This Agreement shall be governed by the laws of the State of New York,
   without reference to rules governing choice and/or conflicts of law.

8. Jurisdiction: The parties agree and consent to the jurisdiction of the appropriate court in the
   County of New York in the State of New York to resolve any dispute arising under this
   Agreement.



                                                3
19-11041-shl    Doc 15    Filed 04/25/19     Entered 04/25/19 10:17:13      Main Document
                                           Pg 12 of 68


9. Counterparts: This Agreement may be executed in counterparts and a signed copy,
   transmitted by email or fax, shall be deemed an original for purposes of execution.




                                               4
19-11041-shl   Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                           Pg 13 of 68


PART II: TERMS AND CONDITIONS
1. Representations.

     a. The Contractor represents the following:

                  i.   It has the requisite expertise and skill, and accepts the responsibility, to
                       perform, and oversee the performance of, the Work in accordance with
                       this Agreement.

                 ii.   It has engaged a Project Team, including its subcontractors, who have
                       performed work of similar scope and nature in the past and have the depth
                       of knowledge, experience and appropriate staff and skill to properly
                       perform the Work in accordance with this Agreement.

                iii.   The Work shall be performed in accordance with (i) this Agreement; (ii)
                       all applicable and governing laws, rules, and regulations, including, but
                       not limited to, the applicable building code; and (iii) all applicable license
                       and access agreements between the Owner and neighboring properties.
                       However, because such access agreements do not yet exist, should such
                       access agreement(s) be conditioned upon revisions to the Drawings and
                       Specifications (upon which Contractor based its bid), and should any such
                       revisions increase Contractor’s cost to complete or time to complete, then
                       Contractor shall be entitled to a Change Order for both cost and time, to
                       be agreed upon by the Owner and Contractor.

     b. The Owner represents the following:

                  i.   It has the financial ability to pay for the entirety of the Work.

                 ii.   It has examined, as laymen and non-design professionals, the Drawings
                       and Specifications; and has been advised by its design professionals that
                       the Drawings and Specifications reflect the scope and intent of the
                       Owner’s desired Work.

2.   Construction Documents. With respect to the Construction Documents attached hereto as
     Exhibit A, the Contractor certifies (and shall certify with respect to the Construction
     Documents for the “external work” and “back extension” when issued) the following:

     a. It has examined the Construction Documents extensively and in detail, and verified and
        coordinated the information contained therein with respect to the requirements of the
        Work;

     b. It fully understands the design shown in the Construction Documents, including any
        addenda to the Construction Documents, and that all elements depicted within the
        Construction Documents and addenda are included in the Contract Price, which is
        necessary for the proper execution and completion of the Work;


                                                5
19-11041-shl    Doc 15      Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                             Pg 14 of 68




     c. It has identified all means and methods required to perform the Work in the Construction
        Documents and addenda, and all reasonable inferences and interpretations that may be
        made from the same;

     d. The Contract Price fully, fairly, and accurately reflects the work, labor, materials and
        supplies, insurance, tools, equipment, permits, licenses, taxes, approvals, transportation,
        testing of systems and equipment required to complete the Work; and

     e. Upon request of the Owner, the Contractor shall provide evidence, in the form of a
        certificate of compliance, that the Work was completed in accordance with the
        Construction Documents and all applicable laws, rules, and regulations.

3.   Coordination. The Contractor acknowledges that the Work requires coordination, focus,
     collaboration, and harmony amongst the Owner and Project Team. The Contractor agrees to
     work closely and collaboratively with the Owner and the Project Team to accomplish the
     Owner’s Project Objectives set forth in Part I.

4.   Means & Methods. The Contractor shall be solely responsible for all means, methods,
     techniques, sequences, and procedures within the scope of the Work.

5.   Work Site Requirements. The Contractor shall remove and dispose of all waste materials
     and rubbish in accordance with all applicable laws, codes, regulations, ordinances, or orders
     or directions issued by any governmental agency having jurisdiction over the Project. The
     Contractor shall maintain a log of all disposal tickets and provide a copy to the Owner as part
     of Contractor’s close-out documentation. Prior to Final Completion of the Work, or earlier
     where applicable, the Contractor shall remove all temporary facilities, as well as all supplies,
     tools, construction equipment, machinery and surplus materials and leave such areas in a
     broom clean condition. Any Work that is materially damaged by the Contractor or its sub-
     contractors shall be replaced, refinished, or replaced, if necessary, at no additional cost to the
     Owner.

6.   Safety. The Contractor shall prepare and enforce a security and safety plan to protect all
     persons, material, equipment, real property, and personal property situated on or near the Site
     in accordance with all applicable laws, rules, regulations, statutes, local laws, and the
     following agreements that the Contractor or the Owner may be a party to: insurance policies,
     and surety policies. The Contractor shall be responsible for initiating, maintaining and
     supervising all safety procedures and programs in connection with the Work. The Contractor
     shall designate a responsible member of its organization at the Site, whose duty shall be the
     promotion of safety and prevention of accidents, and who shall be responsible for enforcing
     all governmental laws, rules, regulations and Owner directives. This person shall be certified,
     if required, by any governmental agency or organization having jurisdiction over the Project,
     and shall be the Contractor’s superintendent unless otherwise designated by the Contractor
     in writing to the Owner.




                                                  6
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                            Pg 15 of 68


     a. The Contractor shall not use in connection with the Work or store at or near the Site, any
        explosives, unless explicitly authorized in writing by the Owner for execution purposes
        only. The Contractor shall not permit open burning on the Site. The Contractor shall
        provide a fire watch during all open flame activities, if any.

     b. The Contractor shall permit only authorized personnel on the Site, and maintain Site
        security approved by the Owner.

     c. The Contractor shall conduct daily inspections of the Site and ensure that all
        subcontractors comply with all Federal, State and local safety, health, environmental
        protection and other requirements, laws, rules and regulations applicable to the
        performance of the Work. The Contractor shall take all reasonable precautions for the
        safety of, and provide all reasonable protection to prevent damage, injury, or loss, to all
        of its employees at the Site, the Owner’s employees, all other persons who may be
        affected thereby, and all property at the Site, adjacent to the Site, or otherwise used in
        connection with the Work. Such safety and security precautions shall be designed to take
        into account all risks associated with the location of the Site and may include, to the
        extent reasonably necessary or appropriate to provide adequate protection, fences and
        security guards or watchmen.

7.   Labor Harmony. The Contractor shall be responsible for labor harmony for its Work. If, for
     any reason, any labor employed directly or indirectly through a subcontractor or by the
     Contractor engages in any action taken with the intent of impeding or stopping the progress
     of the Work, or individually or in concert with others engages or participates in any unlawful
     strikes, slow-downs or in any other withholding of or interference with Work (including
     honoring pickets or picket lines, improperly performing Work required to be performed
     under this Agreement, turning away deliveries or making claims resulting in Work
     jurisdiction disputes), that impede or stop the progress of the Work, the Owner shall have the
     right to require that the Contractor take all necessary and immediate action to bring about a
     return to normal operations. If the Contractor fails, in the reasonable opinion of the Owner,
     to take prompt remedial action, the Owner shall have the right, after forty eight (48) hours’
     notice to the Contractor, to (a) arrange for the performance of the Work, and (b) back-charge
     all costs and expenses connected to such action and delays to the Contractor, including all
     legal, accounting, administrative and other direct expenses.

8.   Work Progress Updates. The Work shall commence upon written notification from the
     Owner to proceed. The Contractor shall provide the following reports, logs, lists, or other
     documentation, in a format approved by the Owner, concerning the progress of the Work,
     and made available to Owner, at Owner’s request, no more than weekly, as follows:
     a. On a weekly and monthly basis:
        1. logs of all field directives and changes in the Work necessitated by reason of the
           Owner’s changes, concealed field conditions, design errors or omissions or other
           unforeseen events;
        2. a manpower report detailing the exact number of work force on-site by each
           subcontractor;
        3. a report detailing construction material deliveries;


                                                7
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13         Main Document
                                            Pg 16 of 68


        4. all job meeting minutes;
        5. report detailing whether the Work is proceeding per the Project Schedule (including
           photos, status of Work, and updated schedule), and if not, what actions are being
           implemented to meet the Project Schedule; and
        6. list of open submittals and Requests for Information (RFIs) requiring action by the
           Owner or the Project Team.

     b. As required by the Owner:
        1. a change order log, listing the following items in complete detail with all information
            required pursuant to this Agreement;
        2. requests for change orders prepared and issued by the Contractor to be submitted for
            the Owner’s review and written approval during the course of the Work;
        3. all pending unapproved request for change orders and field change authorizations;
        4. all previously approved change orders and field change authorization;
        5. an update of the Project Schedule, with a look-ahead highlighting critical milestones;
        6. current shop drawing and submittal logs and submittal schedule;
        7. list of long-lead critical materials and equipment order status;
        8. a log of all RFIs, setting forth all pertinent information with respect to such RFIs
            including, but not limited to, the date(s) each such RFI was submitted by the
            Contractor and the date(s) of any response to each RFI;
        9. progress reports;
        10. high-resolution digital progress photographs of the Work; and
        11. detailed cost forecasts/reports.

9.   Submittals. The Contractor shall schedule, receive, review, and coordinate the submission
     of all required submittals, including Shop Drawings, Samples, and product data, and
     coordinate with the Project Team to quickly resolve submittal review issues, and pursue the
     diligent approval by the Project Team of all submittals, while keeping the Owner advised of
     the status of such approvals.

     a. Prior to submitting any submittals for review, the Contractor shall prepare and submit to
        the Owner and Project Team a submittal schedule, which sets forth (i) the anticipated
        dates of submittals; (ii) the type of submittal; (iii) the approximate quantity of submittal
        documents to be reviewed; and (iv) any special review instructions. Any submittals
        submitted out of sequence shall be accompanied by specific instructions for reasonable
        review and turnaround time, subject to approval by the Owner.

     b. All submittals by or through the Contractor shall be thoroughly reviewed by the
        Contractor and clearly identify the relevant specifications section before submission to
        the Owner.

     c. All submittals must be dated, numbered in a logical consistent manner, and properly
        identified. Revision submissions shall be identified/numbered per the original
        submission.




                                                 8
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                             Pg 17 of 68


10.   Samples. The Contractor shall furnish sufficient samples of specified materials in the
      Construction Documents that may be of a considerable range of color, graining, texture, or
      other characteristic. Unless otherwise called for in the various sections of the Construction
      Documents, samples shall be submitted to the Owner and the applicable Project Team. All
      samples shall be marked, tagged, or otherwise properly identified with the name of the
      Contractor, the purpose for which the samples are submitted and the date, and shall be
      accompanied by a letter of transmittal containing similar information, together with reference
      to the appropriate section of the Construction Documents.

11.   Substitutions. The Contractor shall submit all proposed substitutions of any submittal
      sufficiently in advance of the original submission due date in order for the substitution to be
      considered by the Owner. In the event a substitution is required to replace a discontinued or
      unavailable item, the Contractor must submit documentation for such substitution. The
      Contractor must establish a bona fide reason for a substitution, describe any differences in
      appearance, function, features, and first cost and operating cost data from the originally
      specified item, and satisfy the intent of the Construction Documents. Acceptance of
      substitutions shall not relieve the Contractor from responsibility to ensure coordination of
      the substitution with all other aspects of the Work and for compliance with all of the
      requirements of this Agreement. The Owner, in its sole but reasonable discretion, may reject
      proposed substitutions.

12.   Mold Prevention. The Contractor shall ensure that the building envelope is water tight and
      that the Work shall otherwise be free from water infiltration or leaks, as consistent with the
      ordinary standard of care for contractors performing similar work and services for this type
      of project in this location. The Contractor shall, at all times, keep all interior areas of the
      Work and all water sensitive materials stored on the Site dry and free from moisture and
      water infiltration and shall erect or cause to be erected any necessary vapor and water barriers
      in order to ensure the absence of water infiltration. The Contractor shall be responsible to
      prevent and promptly contain and remove all mold contamination arising out of or related to
      the Work and to remediate all Work that is damaged by mold contamination as a direct result
      of Contractor’s breach of this Section 12, none of which shall impact the Project Schedule.
      The Contractor shall have full access to the Site to comply with this provision.

13.   Permits/Approvals. The Contractor shall secure and deliver to the Owner all governmental
      consents, permits, licenses and approvals customarily obtained by a Contractor and its
      subcontractors performing services and functions similar to the Work.

14.   Start-up and Operation. Prior to Substantial Completion of the Work, the Contractor shall
      perform the initial start-up, testing, and operation of the Project’s equipment and systems
      needed for occupancy to ensure that all components of the Work are operational and perform
      as intended in conjunction with all other components of the Project prior to the Owner’s
      occupancy.

15.   Punch List. Prior to Substantial Completion of the Work, the Contractor shall prepare an
      initial list of incomplete or unsatisfactory Work and submit it to the Architect, Owner and
      Design Consultants to assist in the preparation of a punch list. The Contractor shall promptly,


                                                  9
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                             Pg 18 of 68


      and with all reasonable diligence, perform, or cause to be performed, all Work necessary to
      complete the items set forth on the punch list in accordance with the terms of this Agreement
      and in a manner satisfactory to and approved by the Owner and the design team with
      commercially reasonable diligence and promptness. Failure to so timely correct the Punch
      List Work shall result in the right of the Owner, upon fifteen (15) days notice to the
      Contractor, to assess the Contractor one and one-half (1.5) times the value of the punch list
      Work as reasonably determined by the Owner to be used to remediate the punch list Work.

16.   Notice of Substantial Completion. The Contractor shall provide written notice to the
      Architect and Owner that the Work has achieved Substantial Completion.

17.   Final Testing. Prior to Final Completion of the Work, the Contractor shall assist the Owner
      and the Project Team in the commissioning of the Project and perform all required final
      balancing tests, inspections and sign-offs for the Work.

18.   As-Built Record Drawings. The Contractor shall update as-built drawings on a
      commercially reasonable ongoing basis throughout the progress of the Work. Prior to
      submitting its application for final payment, and together with its subcontractors, the
      Contractor shall provide a complete set of as-built drawings to the Architect and Owner for
      their review. The Contractor shall maintain an accurate record of all deviations from the
      Construction Documents which occur in the Work as actually constructed, and shall submit
      to the Owner one (1) set of complete information, including descriptions, drawings, sketches,
      marked prints, and similar data, indicating the as-built conditions. Such information shall
      also be submitted in electronic format (DWG, PDF) acceptable to the Owner.

19.   Additional Work/Services. No additional work or services shall be performed by the
      Contractor without the Owner’s prior written approval. If the Contractor performs any
      approved additional work or services, which is (i) not reasonably within the scope of Work;
      (ii) not set forth in the Work described in the Construction Documents; or (iii) not resulting
      from a change order as specifically approved pursuant to this Agreement, it shall be
      compensated on a time and materials basis, in accordance with the hourly rate schedule
      attached hereto as Exhibit “C”, or as mutually agreed upon by the Parties in writing.
      Additional work shall otherwise be performed under the same terms and conditions
      applicable to the Work herein. The Contractor specifically waives any right to assert a claim
      against the Owner for any services or work performed without prior written approval from
      the Owner.

20.   Compliance with Project Schedule. In complying with the Project Schedule, the Contractor
      shall:

      a. Coordinate the scheduling of the Work with the Project Team;

      b. Conduct job and coordination meetings with subcontractors, suppliers, and/or vendors,
         which shall be held as required to maintain the Project Schedule and expedite
         completion of the Work as necessary;



                                                 10
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                             Pg 19 of 68


      c. Attend all meetings that the Owner reasonably requests the Contractor to attend;

      d. Prepare detailed written minutes of every job and coordination meeting attended by
         Contractor and furnish copies to all attendees, the Owner, and such other parties as are
         reasonably designated by the Owner to receive such minutes;

      e. Prepare and maintain a record keeping system, which includes all information and
         documentation required pursuant to this Agreement. Copies of all correspondence and
         records pertaining to the Work shall be maintained by the Contractor and made available
         at all reasonable times to the Owner; and

      f. Make no claim for damages, payment, additional compensation, or increase in the
         Contract Price due to any delays caused by the Contractor or its subcontractors in the
         performance of any of the Work that results in the Contractor’s inability to meet the
         Project Schedule.


21.   Notice of Non-Compliance. The Contractor shall notify the Owner immediately, in writing,
      if the Contractor is unable to comply with the Project Schedule. If the Contractor falls behind
      in the Project Schedule for any reason other than an Unavoidable Delay, as set forth in
      Paragraph 22 below, for which the Contractor has received an extension of time, the
      Contractor shall take whatever steps necessary to improve its progress and demonstrate the
      manner in which the lost time shall be regained. For any delay other than an Unavoidable
      Delay, it shall be the responsibility of the Contractor to increase the number of men, the
      number of shifts, the days of work and/or, to the extent permitted by law, to institute overtime
      operations, all at the cost of the Contractor and without an increase in the Contract Price, in
      order to regain any time lost and maintain the Project Schedule.

22.   Unavoidable Delay. An “Unavoidable Delay” occurs when a delay is incurred through no
      fault of the Contractor, its subcontractors, suppliers, or vendors, and only as defined in the
      circumstances defined within this provision. To the extent there are Unavoidable Delays in
      the performance of the Work, the Owner shall extend the Project Schedule appropriately to
      reflect such delay. Unavoidable Delays shall be deemed to include only delays caused by:

      a. Strikes or labor disputes (not caused by or related to any act or omission of the
         Contractor or any of its subcontractors, vendors, or materialmen);

      b. The unavailability of labor and materials (to the extent that such unavailability could not
         have been reasonably foreseen by the Contractor);

      c. Fire (not caused by the negligence or willful misconduct of the Contractor or its
         subcontractors);

      d. Enemy action, rebellions, riots, insurrection or acts of terrorism;

      e. Floods (not caused by the negligence or willful misconduct of the Contractor);


                                                 11
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                             Pg 20 of 68




      f. Freight embargoes;

      g. The discovery of concealed and hidden conditions that could not have been reasonably
         known or foreseen prior to discovery during construction;

      h. Failure of the Owner or the Project Team to provide Construction Documents as
         provided in the Project Schedule or to timely respond to RFI’s, submittals, or requests
         for change orders, provided that the Contractor has used its best efforts to minimize such
         delay by, including, but not limited to, providing the Owner and the Project Team
         written notice of reasonably foreseeable delays resulting out of any such failures, while
         continuing to perform all other Work;

      i. Errors in the Construction Documents made by a licensed design professional in
         calculation or building code interpretation that the Contractor could not have reasonably
         been observed, detected, or inferred from reviewing the Construction Documents or
         inspecting the Site prior to discovering such error; and

      j. Changes in the requirements of governmental authorities with jurisdiction over the
         Work, to the extent that such changes were not known prior to the date of this
         Agreement.

23.   Claim for Unavoidable Delay. To the extent the Contractor claims an Unavoidable Delay,
      the Contractor shall give written notice to the Owner of such claim within ten (10) days after
      the discovery by Contractor of any Unavoidable Delay, which notice shall set forth in detail
      the nature of each Unavoidable Delay, the date or dates upon which each delay began and
      ended, a statement setting forth the Contractor’s efforts to avoid the delay, and the number
      of days of delay attributable to each such delay, if known. Any claim submitted by the
      Contractor pursuant to this Paragraph must reasonably demonstrate, with consideration of
      any concurrent delays, the effect of the Unavoidable Delay on the Project Schedule, and shall
      reflect the number of critical path delay days incurred. The Contractor’s obligation to fully
      comply with all requirements of this Paragraph is a condition precedent to securing an
      extension of time or any other compensation for an Unavoidable Delay under this Agreement
      and a failure to do so shall constitute a waiver of any claims for time extension under this
      Agreement.

      a. In the event of an Unavoidable Delay, the Contractor’s sole remedy against the Owner
         shall be to apply for: i) an extension of time under the Project Schedule then in effect;
         and ii) reimbursement of the reasonable actual costs incurred by the Contractor as a
         result of such delay. The number of days by which the Project Schedule shall be
         extended, and any reimbursement, resulting from an Unavoidable Delay shall be
         ultimately determined by mutual consent of the Parties.

24.   Substantial Completion of Work. When the Owner reasonably deems the Work
      Substantially Complete, the Contractor shall be provided with a Certificate of Substantial
      Completion and a punch list of Work items remaining to be completed prior to Final


                                                 12
19-11041-shl     Doc 15      Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                              Pg 21 of 68


      Completion. The Certificate shall specify the date, as appropriate, of Substantial Completion.
      The delivery of a Certificate of Substantial Completion shall not terminate or alter the
      Contractor’s obligation to complete the Work in conformity with this Agreement.

25.   Final Completion of Work. When the Work is Finally Complete, the Contractor shall be
      provided a certificate of completion. The certificate of completion shall specify the date of
      Final Completion of the Work. The delivery of a certificate of completion shall not terminate
      or alter the Contractor’s guarantees and obligations to complete the Work in conformity with
      this Agreement.

26.   Subcontracts. Unless otherwise agreed to in writing by the Owner, all Work to be performed
      and materials, supplies, and equipment to be furnished in connection with the Work shall be
      performed by subcontractors pursuant to written subcontracts awarded by the Contractor in
      the Contractor’s name, and not as agent for the Owner, which shall bind each subcontractor
      to all applicable provisions in this Agreement. The subcontract shall conform all material
      terms of the subcontractor’s work to the terms of this Agreement. The Contractor warrants
      that it is fully responsible for the Work of its subcontractors and that all of its subcontractors
      shall be qualified and licensed within their respective trades.

       a. The Contractor shall obtain the Owner’s written approval prior to awarding a
          subcontract to a subcontractor with whom Contractor has never before worked, such
          approval not to be unreasonably withheld or delayed. No portion of the Work shall be
          performed until such subcontractor, and the applicable subcontract, has been reasonably
          approved by the Owner, and the subcontract for the same has been entered into between
          the Contractor and the subcontractor in question and a copy of the executed subcontract
          has been delivered to the Owner within five (5) days after it is entered into.

       b. The Contractor shall require each subcontractor (i) to be bound by the terms of this
          Agreement; (ii) to assume toward the Contractor all of the obligations and
          responsibilities which the Contractor, by this Agreement, assumes toward the Owner;
          and (iii) to grant to the Contractor all of the rights which the Contractor, by this
          Agreement, grants to the Owner. The Contractor shall require each subcontractor to
          enter into similar agreements with its sub-sub-contractors (if any). The subcontracts
          shall each include retainage of 10%.

       c. Nothing contained in the subcontract shall create any contractual obligation between
          any subcontractor and the Owner; provided, however, that each subcontract shall
          provide that the Owner, at the Owner’s option, shall have the right to cause the
          subcontractor to perform, for the benefit of the Owner, the remainder of the Work
          covered by such subcontract in the event that this Agreement is terminated, so long as
          the Owner shall have paid to the Contractor all undisputed amounts then due to such
          subcontractor.

       d. The Contractor acknowledges that all subcontracts and agreements with suppliers and
          vendors shall be assignable to the Owner or the Owner’s designee (at the Owner’s sole
          option) upon default by Contractor and at the Owner’s written request. In such event,
          the Owner shall assume only those liabilities of the Contractor thereunder arising after

                                                  13
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                             Pg 22 of 68


          the date of such assignment except for such monies as may be contractually owed to the
          Contractor for such subcontracts but not paid by the Owner prior to such assignment.
          Nothing contained herein shall be deemed to release the Contractor from liability to any
          subcontractor or to the Owner in connection therewith for any occurrence prior to the
          date of such assignment.

      e. The Contractor shall require that each subcontractor maintain in full force and effect
         until final payment is made under such subcontract, and for the period specified
         following Final Completion, the insurance required by the Owner under Section 27 of
         this Agreement.

      f. The Contractor shall resolve all disputes between the subcontractors relating to the
         construction means, methods, techniques, sequences and procedures concerning the
         performance of their work, without the involvement of the Owner. The Contractor shall
         consult with the Owner to the extent such dispute shall impact the Contract Price.

      g. The subcontractors and materialmen shall be required to furnish executed waivers of
         lien, in the same form as the lien waivers required of Contractor as set forth in Exhibits
         “D” and “E”, for the Work done and materials furnished through the date covered by
         the last preceding Application for Payment.

27.   Insurance. The Contractor, prior to the commencement of the Work and Services, shall
      procure insurance, as more fully set forth in Exhibit “F”, covering the Contractor, the
      Owner, and others as the Owner may designate as insured parties. The Contractor shall
      furnish an original Certificate of Insurance, with all appropriate declaration and endorsement
      pages, containing waivers of subrogation as provided herein prior to performing the Work.
      Broker generated documentation shall not be accepted. It is expressly agreed and understood
      by and between the Owner and the Contractor that the insurance afforded the Additional
      Insureds shall be primary insurance and that any other insurance carried by the Owner shall
      be excess of all other insurance carried by the Contractor and shall not contribute pro rata
      with the Contractor’s insurance.

      a. Notwithstanding the intention of the Owner to secure these materials prior to the
         commencement of the Project, commencement shall not constitute a waiver of the
         Contractor’s full obligations to provide such evidence and to provide the required and
         agreed upon insurance under this Agreement.

      b. The provisions of this Article are not intended to, and shall not release or excuse the
         Contractor or any subcontractor from any of their respective obligations under this
         Agreement or the subcontracts, including, without limitation, the Contractor’s
         obligation to indemnify the Owner in the manner and to the extent provided in this
         Agreement or by law.

      c. If any of the insurance coverages under this Agreement are required to remain in force
         after final payment, an additional certificate evidencing continuation of such coverage
         shall be submitted with the final Application for Payment, and thereafter at least thirty
         (30) days prior to the renewal date of such insurance.


                                                 14
19-11041-shl     Doc 15      Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                              Pg 23 of 68


28.   Intentionally Deleted.

29.   Indemnification. To the fullest extent permitted by the applicable law governing this
      Agreement, the Contractor agrees to defend, indemnify, and hold harmless the Owner, its
      affiliates and subsidiaries, their respective officers, directors, partners, employees and agents,
      and any other Additional Insureds, as well as their respective officers, directors, partners,
      employees, and representatives (collectively, the “Indemnitees”), from and against any claim
      (including neighbor claims), cost, judgment, lawsuit, damage, expense or liability, including
      reasonable attorneys’ fees, attributable to personal injury, bodily injury, economic loss
      sickness, disease, death, trademark, copyright or patent infringement, unfair competition or
      infringement of any Indemnitees’ personal or property rights, for defamation, false arrest,
      malicious prosecution, or to damage to or destruction of property, whether of the
      Indemnitees’ or third persons’, including loss of the use thereof (collectively, “Damages”)
      caused by, arising out of, resulting from or occurring in connection with the performance of
      the Work by, a breach of this Agreement by and/or any act or omission of the Contractor, its
      subcontractors or its respective agents or employees. In the event any provision of the
      foregoing indemnification is deemed void and/or unenforceable, in whole or in part, such
      indemnification shall otherwise apply to the fullest extent permitted by applicable law. The
      indemnification obligation under this Paragraph shall not be limited by a limitation on
      amount of damages, compensation or benefits payable by or for the Contractor or a
      subcontractor under workers’ or workmen’s compensation acts, disability benefit acts, or
      other employee benefit acts.

      a. The provisions of the indemnity provided for herein shall not be construed to indemnify
         any of the Indemnitees for liability or damages caused by their own negligence or fault
         of any Indemnitee for whom the Indemnitee(s), and not Contractor, are responsible.

      b. The Contractor shall cause the foregoing indemnification agreement by the Contractor
         to be included in each subcontract between the Contractor and a subcontractor, and shall
         be in favor of each of the Indemnitees and the Contractor, and at the Owner’s request,
         the Contractor shall provide evidence satisfactory to the Owner that it has fulfilled its
         obligation under this Paragraph.

      c. The indemnifications afforded pursuant to this Paragraph that requires performance by
         either party subsequent to the expiration or termination of this Agreement shall survive
         such expiration or termination.

30.   Change Order. A “Change Order” shall be the written instrument, signed by the Owner and
      the Contractor, required to authorize any change in the Work, without invalidating or
      abandoning this Agreement, which would become a change to this Agreement and result in
      (i) a change in the basic character or design of the Work, including additions, deletions or
      other revisions to the Work; (ii) a deviation from design standards established by this
      Agreement for the Work; (iii) an extension of the date for Substantial Completion and/or the
      date for Final Completion; and/or (iv) an increase or decrease in the Contract Price.
      Contractor shall be under no obligation to perform any changes in the Work or Schedule
      without a Change Order signed by both Parties.


                                                  15
19-11041-shl      Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13       Main Document
                                              Pg 24 of 68




31.    Change Order Process. A Change Order may be initiated through one of the following
       processes:

        a. Owner Request. The Owner may authorize a change in the Work by issuing a request
           and, as applicable, directing the Architect to prepare the necessary design documents to
           reflect the change, which shall be reviewed and approved by the Owner in writing. The
           Owner or Architect, as applicable, shall then deliver a written request to the Contractor
           to review the request and, as applicable, the newly issued design documents. The
           Contractor shall then prepare a change order within twenty-four hours of receiving the
           request and, as applicable, the design documents, to perform the work or changes
           specified therein, which shall include a cost estimate and an estimate of the Project
           Schedule adjustment. If the Owner shall authorize the Contractor’s change order, Owner
           shall do so in writing, which shall result in a Change Order reflecting the reasonable
           value of the Work performed.

        b. Contractor Request. To the extent the Contractor submits a change order request, it
           shall do so by providing all information and documentation required by the Owner,
           including, but not limited to, suitable breakdowns of the cost of the proposed change by
           trade and work classification, as well as the Contractor’s detailed estimate of the cost
           and schedule impact of such change. For each change request, the Contractor shall show
           calculations of the cost of such change by one or more appropriate methods determined
           by the Owner and the Contractor: (i) unit prices, using a unit price schedule submitted
           to and approved by the Owner pursuant to this Agreement; (ii) Lump Sum price; (iii) if
           pre-approved by the Owner, the Contractor may propose time and material costs, based
           on costs and mark-ups as submitted and approved by the Owner; or (iv) if pre-approved
           by the Owner, the Contractor may propose cost-plus fee, based on costs and mark-ups
           as submitted and approved by the Owner.

        c. Change Order Dispute. The Contractor agrees to proceed with all other Work without
           delay and without regard to any dispute, controversy, or claim with respect to a Change
           Order, including the pendency of any action, mediation, or arbitration proceeding,
           provided Owner continues to make payments on all other such Work as same become
           due. The Contractor shall not be required to perform any Change Order work until such
           dispute, controversy, or claim is resolved with respect to such Change Order.

      32. Field Change Authorization. A Field Change Authorization represents a minor change
          resulting in an addition, revision, substitution or deletion made to the Construction
          Documents.

      33. Unauthorized Work. Any work performed by the Contractor which is contrary to the
          Work required by this Agreement and/or is not authorized in writing by the Owner under
          this Agreement shall be performed at the Contractor’s sole risk, cost and expense.

      34. Applications for Payment. The Contractor shall submit to the Owner and the Owner’s
          representative for review, certification and approval, an Application for Payment on a


                                                 16
19-11041-shl    Doc 15    Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                           Pg 25 of 68


      monthly basis setting forth the following in complete detail (i) the cost of the Work incurred
      by the Contractor in connection with the Work performed for the calendar month for which
      the Contractor is seeking reimbursement; (ii) the total cost of the Work performed by
      subcontractors, including all adjustments by Change Order, the total amount paid to the
      date of the Application for Payment by the Owner to the Contractor, the amount retained
      by the Owner to the date of Application for Payment, the total amount of the current
      Application for Payment, and the balance due on the Contract Price after the Owner pays
      the current Application for Payment; and (iii) the percentage completion of the Work to be
      verified by the Owner. The Application shall further:

     a. Accurately represent the percentage Work completed on Site and materials ordered and
        paid for;

     b. Include all executed partial lien waivers in the form attached hereto as Exhibit D in
        favor of the Owner for the Work completed as required from the Contractor and its
        subcontractors under this Agreement, which waivers shall not be effective or
        enforceable unless the entirety of the payment referenced in any such waiver has in fact
        been made;

     c. Include all supporting data required of the Owner, the Owner’s lender, or insurance
        claims representative, if applicable; and

     d. Certify that the Work, which is the subject of such Application for Payment, has been
        performed in strict accordance with this Agreement.

   35. Review of Applications. Within seven (7) days, and subject to lender review, the Owner
       shall approve or disapprove all or a portion of the Application for Payment (including the
       Application for Final Payment) by written statement, describing the items not approved.

     a. In the event there is a dispute with the Application for Payment, such that the
        Application for Payment cannot be certified in whole or in part, the Owner shall notify
        the Contractor of its disapproval in writing. The Contractor shall have the opportunity
        to cure the defect in the Application for Payment and resubmit same to the Owner for
        approval as part of the next monthly Application for Payment. Failure by Owner to, in
        writing, approve or disapprove all or any part of any Application for Payment shall be
        deemed an approval of any and all such Applications for Payment.

     b. The Owner shall pay to the Contractor that amount which has been approved by the
        Owner within three (3) days of the approval, less Retainage in the amount of ten percent
        (10%) of the amount of each Application for Payment until Substantial Completion of
        the Work. Upon Substantial Completion, the Owner shall release fifty percent (50%) of
        the held Retainage so long as the cost to complete the Work does not exceed the amount
        retained, in which case such additional amount shall be withheld until such additional
        items are completed.




                                               17
19-11041-shl   Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13         Main Document
                                           Pg 26 of 68


     c. The Owner’s progress payments for the Work shall not constitute acceptance of such
        Work or relieve the Contractor of its responsibility to complete and provide all
        warranties and guarantees related to the Work in accordance with the terms and
        conditions of this Agreement.

     d. The Owner reserves the right to issue payment checks for portions of an Application for
        Payment or the Final Payment payable jointly to the Contractor and any subcontractor
        or vendor. If the Contractor fails to pay its subcontractors for Work, the Owner further
        reserves its right to make payments directly to the subcontractor for the Work and deduct
        the amount of such payment from the Contract Price.

   36. Final Payment. Within sixty (60) days following the date of Final Completion of the
       Work, and as a condition to full and Final Payment to the Contract, the Contractor shall
       deliver to the Owner the following:

     a. All as-built Drawings and documents prepared in connection with the Work;

     b. All operations and maintenance data, manuals, instructions, warranties, guarantees,
        certificates, operating manuals, maintenance instructions, test results, and other
        documents required by this Agreement and the relevant submittals to the Owner as set
        forth in this Agreement;

     c. A Final Application for Payment setting forth the cost of the Work due and remaining
        unpaid in connection with the performance of the Work;

     d. All documents necessary for Owner to obtain all governmental sign-offs and approvals
        required in connection with the Work;

     e. Evidence, satisfactory to the Owner, that the Work is free from all liens and claims (other
        than those covered by insurance without reservation of rights) arising in connection with
        the Work performed or materials, supplies or equipment furnished by its subcontractors;

     f. Final waivers of liens and general releases, executed by the Contractor and each of its
        subcontractors, materialmen, vendors and suppliers waiving their right to file any
        mechanic’s liens in connection with Work performed or materials, supplies, or
        equipment furnished pursuant to their subcontracts; and

     g. Evidence, satisfactory to the Owner and its counsel, that the Contractor’s required
        insurance pursuant to this Agreement shall remain in effect as called for in this
        Agreement after Final Payment and that such insurance shall not be canceled or allowed
        to expire until at least thirty (30) days prior written notice has been given to the Owner,
        if necessary.

   37. Release. The acceptance by the Contractor of the Final Payment due under this Agreement,
       or of any Final Payment due upon any earlier termination of this Agreement, shall
       constitute a full and complete release of the Owner from any and all claims, demands and


                                               18
19-11041-shl     Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13           Main Document
                                             Pg 27 of 68


       causes of action of any nature whatsoever that the Contractor may have against the Owner
       in connection with this Agreement. The making of progress payments or the Final Payment
       by the Owner to the Contractor shall not constitute an acceptance of the Work of the
       Contractor or be deemed a release of the Contractor from any claims, demands or causes
       of action that the Owner may now, or at any time hereafter, have against the Contractor.

   38. Trust Funds. It is understood and agreed to by the Parties that the Contractor and shall
       treat all monies received on account of the Work as trust funds for the benefit of the Owner,
       subcontractors, suppliers, and others providing work, labor, services and materials required
       under this Agreement and all applicable laws, rules and regulations, including the
       applicable lien law. The Contractor warrants and agrees that, subject to receipt of the
       required documentation from each individual subcontractor, the Contractor shall pay its
       subcontractors all undisputed amounts included in subcontractor’s application for payment
       within seven (7) days of receipt of payment from the Owner (or sooner if required by law).
       The subcontractor’s sole remedy for non-payment shall be against the Contractor and the
       Contractor shall defend, indemnify and hold the Owner harmless from and against any such
       claim by the subcontractors. The Contractor must notify the Owner in writing of any
       monies the Contractor intends to withhold from its subcontractors, suppliers, and vendors
       and provide reasonable explanation for so doing, which shall be subject to the Owner’s
       reasonable approval.

   39. Withholding. The Owner may withhold from any payment due or to become due to the
       Contractor, or may recover from the Contractor from any payment previously made, an
       amount sufficient to reimburse the Owner on account of correction or re-execution of those
       portions of the Work which are defective or have not been performed pursuant to this
       Agreement, or on account of any damage or claim caused by the Contractor provided
       Owner gives written notice and reasonable time to Contractor to first cure. No inspection,
       examination, or payment, in part or in full, shall relieve the Contractor of the obligation to
       perform the Work in accordance with the Contract Documents.

   40. Discharge of Liens. The Contractor agrees that if any of its subcontractors performing the
       Work or furnishing materials, supplies, or equipment in connection with the Contractor’s
       Work, or any of its sub-subcontractors or other person or entity claiming under or through
       such subcontractor, shall suffer, permit, file, or cause to be filed any lien against the Project
       with respect to the Work or any portion thereof, the Contractor, at its sole cost and expense,
       shall, within thirty (30) days after written notice from the Owner, cause such lien to be
       canceled and discharged of record by payment, bond, or otherwise, provided the Owner
       has made all payments required to be made hereunder with respect to such matters as are
       covered by such lien. If such lien is not canceled and discharged by the Contractor as
       required, the Owner shall have the right to cause such lien to be canceled and discharged
       and, in such event, all reasonable costs and expenses incurred by the Owner in connection
       therewith, including, without limitation, premiums for any bond furnished in connection
       with such cancellation and discharge and reasonable attorneys’ fees and disbursements,
       shall be paid by the Contractor to the Owner on demand, or, at the option of the Owner,
       the Owner may retain, out of any payment then due or thereafter becoming due to the



                                                  19
19-11041-shl    Doc 15      Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                             Pg 28 of 68


      Contractor under the terms of this Agreement, an amount sufficient to indemnify the Owner
      fully for any and all of the aforementioned costs and expenses.

   41. Refund of Payment. If any payment made to the Contractor by the Owner shall include
       any unpaid obligations of the Contractor to a third party claimant, and if the Owner is
       thereafter compelled to pay such claimant after having already made payment therefor to
       the Contractor, then the Contractor, within ten (10) days after written notice thereof from
       the Owner to the Contractor, shall refund to the Owner an amount equal to the amount paid
       by the Owner to such claimant, up to the amount of the Contractor’s unpaid obligations to
       such claimant, together with all direct costs and expenses incurred by the Owner in
       connection therewith, including, without limitation, reasonable attorneys’ fees and
       disbursements.

   42. Warranties/Guarantees. The Contractor warrants that (i) the Work performed under this
       Agreement conforms to the requirements contained in this Agreement and shall be free of
       any defects in equipment, material, or design furnished, or workmanship performed by the
       Contractor, or any subcontractor, supplier or manufacturer retained by it for purposes of
       performing the Work and Services contemplated by this Agreement for one (1) year; (ii)
       the materials and equipment provided in support of the Work performed are new unless
       otherwise specified in this Agreement; (iii) all materials stored off-site shall be bonded
       and/or insured; (iv) it has secured all rights, titles, licenses, and other authority which may
       be required to enable it to perform the Work; and (v) it shall perform all start-up operations
       for any equipment or materials incorporated into the Work in accordance with all
       manufacturer requirements and the requirements of this Agreement, and that it shall
       properly demonstrate to and initially train the Owner and any personnel designated by the
       Owner in the use, operation, care and maintenance of all such equipment and materials.

   43. Walk-Through and Warranty Report. The Contractor shall participate with the Owner
       and the Project Team members, as applicable, in a walk-through of the Work no later than
       eleven (11) months after the Final Completion of the Work to prepare a list of warranty
       items, if any, to be repaired prior to the expiration of the warranty period, and cause the
       repair of said items at no cost to the Owner. Thirty (30) days prior to expiration of the
       twelve (12) month warranty period running from Final Completion, and in any event prior
       to the expiration of any one year warranty or guarantee provided in connection with the
       Work, the Owner shall inspect the Work for the purpose of providing a detailed report
       (“Warranty Report”) setting forth all defective Work.

   44. Corrective Work. Upon the Contractor’s receipt of the Warranty Report, the Contractor
       shall correct or cause to be corrected the defective Work at no expense to the Owner and
       pursuant to the applicable workmanship and other warranties. Failure of the Owner or other
       Project team members to list defective Work on the Warranty Report shall not be deemed
       a waiver, and shall not relieve the Contractor of its responsibility to identify and correct all
       defective Work. Notwithstanding the foregoing, the Contractor shall not be responsible for
       any damage or defect caused by abuse, modifications made by others following the date of
       Final Completion, improper or insufficient maintenance, improper operation, or normal
       wear and tear. In the event the Owner is required to incur any expense relating to the


                                                 20
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                            Pg 29 of 68


      correction of any defective Work, all such direct expenses, including additional testing and
      inspections or reasonable attorneys’ fees made necessary thereby, shall be the sole
      obligation of the Contractor, who shall reimburse the Owner upon demand. The Owner
      will provide written notice to the Contractor of any defective Work, which shall be cured
      by the Contractor in accordance with this Agreement.

   45. Warranty Term. The Contractor’s warranty shall continue in effect for the following
       term: (i) one (1) year from the Final Completion of the Work; or (ii) as to Work completed
       prior to Final Completion by virtue of any early termination of this Agreement, within one
       (1) year after the date of such termination. All warranties applicable to any equipment or
       fixtures that extend in excess of one year from Final Completion shall be assigned to the
       Owner for enforcement. The Parties acknowledge that there are no warranties, express or
       implied, other than those explicitly stated in this Agreement.

   46. Subcontractor Warranty. The Contractor shall require each subcontractor to execute and
       deliver to the Owner a warranty of the Work performed by such subcontractor, in a form
       satisfactory to the Owner which shall equal the requirements of this Agreement and any
       additional requirements set forth in the Drawings and Specifications for the Work, and
       shall otherwise be in form and substance satisfactory to the Owner. Such warranty by a
       subcontractor shall be enforceable directly by the Owner against each such subcontractor
       and shall be in addition to any warranty provided by the Contractor herein.

   47. Supplier Warranty. The Contractor shall obtain, if and when available, and provide to the
       Owner, warranties with respect to all applicable equipment and materials and personal
       property supplied with respect to the Work (and the labor costs to correct such Work) from
       the respective suppliers, at least as favorable as those generally supplied with respect to
       such equipment and materials of the suppliers thereof, which warranties shall be
       enforceable directly by the Owner against such suppliers (if Contractor has an opportunity
       to negotiate any such warranty) and shall be in addition to any warranty provided by the
       Contractor herein or by any subcontractor.

   48. Assignment of Warranty. All negotiable warranties and guarantees required by this
       Agreement or obtained by the Contractor or its subcontractors or material
       suppliers/vendors as a result of performing the Work shall be assignable to the Owner or
       any successor in interest.

   49. Accounting Records. The Contractor shall maintain clear and comprehensive records that
       confirm receipt of, check, and inventory all materials, equipment, and supplies which have
       been paid for by the Owner whether or not yet incorporated into the Work. The Contractor
       shall maintain full and detailed accounts, auditing records, and procedures as may be
       necessary to ensure proper financial management of the Work performed under this
       Agreement. The Owner’s designated auditing agents and representatives shall, no more
       than quarterly, upon reasonable written notice to the Contractor, but in no event later than
       ten (10) days from the date of any such notice, be afforded access to, and shall have the
       right to review, inspect, photocopy and audit, all of the Contractor’s electronic records, and
       all other records, books, correspondence, instructions, drawings, receipts, vouchers,


                                                21
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                            Pg 30 of 68


      memoranda and similar data relating to the performance of the Work. The Contractor shall
      preserve all accounting records for a period of six (6) years after final payment to the
      Contractor hereunder.

   50. Ownership of Materials and Equipment. As the Work progresses, title to each item of
       material or equipment shall vest in the Owner upon payment in full for such item by the
       Owner. Until delivery to the Project, the Contractor shall be responsible for insuring such
       materials and equipment and for obtaining any materials and equipment required to replace
       materials lost or damaged through damage, theft, vandalism, or other cause without cost or
       expense to the Owner. The Contractor warrants that (i) title to all materials and equipment
       incorporated in the Work or paid for by the Owner, including, without limitation, title to
       materials and equipment pre-purchased by the Contractor in accordance with the provisions
       of this Paragraph shall pass to the Owner free and clear of all liens, claims, security
       interests, and encumbrances of every kind after payment therefor; (ii) no materials or
       equipment covered by any Application for Payment shall be subject to an agreement under
       which an interest therein or an encumbrance thereon shall have been retained by the seller
       or otherwise imposed by or upon the Contractor, seller, or any other person after payment
       therefor; and (iii) any and all manufacturers’ warranties and/or guarantees shall be in full
       force and effect as of the date of installation, testing, and acceptance by the Owner or the
       Contractor or upon being placed in storage at the Project or at an insured or bonded off-
       site storage location approved in writing by the Owner.

   51. Asbestos. The Contractor shall not use, in connection with the Work any material
       containing asbestos as defined by the United States Environmental Protection Agency 40
       CFR Ch.1 (7-1-00 Edition) Subpart M-National Emission Standard for Asbestos and the
       Occupational Safety and Health Administration, Part 1910: Occupational Safety and
       Health Standards, Subpart Z: Toxic and Hazardous Substances, Standard 1910.1001:
       Asbestos. If necessary, and as a duly issued Change Order, the Contractor shall be required
       to retain a licensed subcontractor to remove any existing asbestos.

   52. Hazardous Substances. The Contractor shall not use, in connection with the Work any
       hazardous waste, toxic substance or related materials, including, without limitation,
       substances defined as “hazardous substances” or “toxic substances” in the Comprehensive
       Environmental Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C.
       See. 9061 et seq., Hazardous Materials Transportation Act, as amended, 49 U.S.C. Sec.
       1802, and the Resource Conservation Act and Recovery Act, as amended, 42 U.S.C. Sec.
       6901 et seq. (“Hazardous Materials”), in such manner as would violate any applicable laws
       or would cause any damage or a risk of any damage to the environment, or in such a manner
       as to leave any residue which could be hazardous to persons or property or cause liability
       to the Owner. In the event that the Contractor has knowledge of or should have reason to
       believe there may be Hazardous Materials on or about the Site, including, but not limited
       to asbestos, polychlorinated biphenyl (PCB), toxins and the like, the Contractor shall
       immediately report the contaminated condition or potential condition to the Owner and the
       Architect in writing. If necessary, and as a duly issued Change Order, the Contractor shall
       be required to retain a licensed subcontractor to remove any existing hazardous substances.



                                                22
19-11041-shl    Doc 15      Filed 04/25/19     Entered 04/25/19 10:17:13         Main Document
                                             Pg 31 of 68


   53. Special Inspections and Testing. If the Owner requires any part of the Work to be tested
       (to see if the Work complies with applicable law and/or this Agreement), the Contractor
       shall give the Owner notice of the readiness of such Work so that the Owner may schedule
       its inspectors to conduct such testing. If testing reveals a failure of the Work to comply
       with this Agreement, the Contractor shall bear all costs made necessary by such test,
       including compensation for the Owner’s additional costs made necessary by such test, and
       the Contractor shall promptly correct such failure at no cost to the Owner. Whenever, in
       the opinion of the Owner, it is desirable to require special inspection or testing of the Work,
       the Owner shall have authority to order such special inspection or testing whether or not
       such Work is fully fabricated, installed, covered, or completed. The cost of such tests shall
       be borne by the Owner, except if it is determined that the Work fails to comply with this
       Agreement as set forth in this Paragraph.

   54. Searching For Defects. With reasonable cause and at reasonable times, the Owner may
       instruct the Contractor to search for defects. Searching may include, but is not limited to,
       the following: (i) uncovering, dismantling, re-covering and re-erecting the Work; (ii)
       providing materials and equipment for testing and inspection to be performed by the Owner
       or other Project Team members; or (iii) performing tests not called for in the Work. To the
       extent it is determined that there are no defects in the Work, all reasonable costs associated
       with searching for defects and restoring the Work under this Section shall be borne by the
       Owner. This Section 54 shall survive for one (1) year following Substantial Completion.

   55. Correction of Defective Work. The Contractor shall promptly correct any defective Work
       failing to conform to the requirements of this Agreement and whether or not the defective
       Work has been fully fabricated, installed, or completed. The Contractor and the
       subcontractors shall bear all reasonable and necessary costs of correcting such defective
       Work, including additional testing and inspections and compensation for services and
       expenses made necessary thereby. If the Contractor cannot timely correct the defective
       Work, the Contractor shall provide a plan to the Owner showing how it intends to remove,
       replace and/or correct the defective Work within a reasonable time.

   56. Owner’s Right to Stop the Work. If the Contractor fails to correct any defective Work
       which is not in accordance with the requirements of this Agreement or persistently fails to
       carry out the Work in accordance with this Agreement after written notice thereof, the
       Owner may order the Contractor to stop the Work, or any portion thereof, until the cause
       for such order has been eliminated.

   57. Owner’s Right to Correct the Work. If the Contractor defaults or neglects to carry out
       the Work in accordance with this Agreement or if the Contractor fails to commence and
       continue to correct any defective Work, the Owner may, without prejudice to other
       remedies the Owner may have, correct such defective Work and charge all reasonable costs
       associated therewith to the Contractor.

   58. Owner’s Right to Accept Defective Work. The Owner may, at its sole discretion, accept
       any defective Work. Such acceptance shall not entitle the Contractor to any increase of the
       Contract Price, but may entitle the Owner to issue a credit, in the form of a Change Order


                                                 23
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                            Pg 32 of 68


      complying with the provisions of Sections 30 and 31, if such defective Work is reasonably
      considered to be of lesser standard or quality from that specified in and by the Construction
      Documents.

   59. Intentionally Deleted.

   60. Notice of Claim. In the event of a claim or dispute arising out of the obligations called for
       in this Agreement, the Owner or the Contractor, may, by written notice with third-party
       delivery verification to the other, seek to resolve such claim or dispute as set forth in this
       Agreement.

   61. Meeting of Principals. Within ten (10) days of a written notice of claim, a meeting shall
       take place between no less than one principal of both the Owner and the Contractor wherein
       an attempt shall be made in good faith to resolve the claim or dispute. If the disagreement
       is not resolved during this initial meeting, one or more additional meetings shall promptly
       be held until such time as the matter is resolved. If a principal of either the Owner or the
       Contractor in good faith declares an impasse between the Parties with regard to the claim
       or dispute, then the Claim(s) or disputes shall be resolved by litigation and recourse to the
       Supreme Court of the State of New York, County of New York.

   62. Interpretation of Construction Documents. Clarification concerning issues relating to
       the interpretation of the Construction Documents, or changes thereto as they relate to the
       Work of the Contractor, shall be referred to the Architect for review or interpretation with
       respect to the performance and progress of the Work. The Architect shall render such
       interpretations with reasonable promptness. To the extent one party disputes the Architect’s
       determination, such party may assert a claim pursuant to this Agreement. If a claim or
       dispute is referred to the Architect, the decisions/resolution proposed by the Architect shall
       have no binding effect on the Parties and the Architect has no authority to bind the Parties
       with respect to any claim or dispute.

   63. Owner’s Right to Suspend Work. The Owner may, at any time and for any good and
       sufficient reason, direct the Contractor to suspend the performance of the Work or any part
       thereof for a period of time. Such direction shall be in writing and shall specify the period
       during which the performance of the Work is to be suspended and the reasons therefor. The
       Contractor shall resume the performance of the Work upon the date specified in such
       direction or upon such other date as the Owner may thereafter specify in writing. The
       Contractor shall be entitled to a Change Order extending the target dates of Substantial
       Completion Date and/or Final Completion by the number of days the Work was delayed
       as a direct result of such suspension.

   64. Grounds for Termination for Cause. The Contractor shall be deemed to have defaulted
       on its obligations hereunder, permitting the Owner to terminate the Contract for cause, by:

     a. Persistent or repeated refusal or failure to supply enough properly skilled personnel to
        perform its required Work;



                                                24
19-11041-shl         Doc 15       Filed 04/25/19        Entered 04/25/19 10:17:13                 Main Document
                                                      Pg 33 of 68


        b. Persistent disregard of laws, ordinances, or the rules, regulations, or orders of any public
           authority or governmental agency having jurisdiction over the Project;

        c. Failure to maintain the insurance required under this Agreement;

        d. Failure to satisfy its indemnification obligations required under this Agreement;

        e. Taking any action which would result in the Contractor being the subject of an
           insolvency proceeding2;

        f. A material adverse change in Contractor’s financial condition;

        g. Failure to meet the Project Budget upon the conclusion of excavation, SOE, and
           foundation; or

        h. Being in breach of a provision of this Agreement.

    65. Notice of Termination. Upon the occurrence of any of the events set forth in Paragraph
        64 herein, the Owner shall serve written notice pursuant to this Agreement upon the
        Contractor and provide a reasonable opportunity to cure. Upon receipt of such notice from
        the Owner, the Contractor shall have ten (10) days to cure the alleged default if the alleged
        default can reasonably be cured in ten (10) days and, if it cannot, then Contractor must at
        least initiate a good faith cure within ten (10) days of receipt of Owner’s notice and
        diligently and continuously pursue such cure to completion (the “Cure Period”). In the
        event the Contractor shall not have cured said default within the Cure Period, the Parties
        agree the Owner may terminate this Agreement upon three (3) days written notice (the
        “Notice of Termination”). Upon curing, as determined by the Owner, the termination shall
        be revoked. Upon such termination, the Contractor shall immediately return all Project and
        Work-related documents and information (including, but not limited to, plans, memoranda,
        notes, minutes, drawings, sketches, electronic data, computer software, etc.) to the Owner.

    66. Owner’s Rights Following Termination. Upon the occurrence of a termination by the
        Owner of the Contractor for cause, and any time after the expiration of the Cure Period, at
        the Owner’s option, exercised by written notice to the Contractor, the Owner shall (i) take
        title to any or all of the Contractor’s materials and Work in progress, and both shall vest in
        the Owner who may take possession of and utilize the same for completion of the Work,
        provided that the Contractor is paid for all undisputed Work provided to the date of
        termination; and (ii) have the right, in addition to all other rights and remedies, to complete
        or cause the Work to be completed by such reasonable means and in such manner, by

2
  The term “insolvency proceeding” as used herein shall include the filing of a petition for relief under Chapters 7 and
11 of Title 11 of the United States Code by the Contractor or the consent, acquiescence or taking of any action by the
Contractor, or the filing by or against the Contractor of any petition or action, looking to or seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar relief under any other present or future
Federal or State statute, law or regulation; or the appointment, with or without the consent of the Contractor or any
trustee, custodian, receiver or liquidator of the Contractor or any property or assets of the Contractor, or the
Contractor’s making of an assignment for the benefit of creditors or its inability to pay its debts as they become due.

                                                            25
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13         Main Document
                                            Pg 34 of 68


      contract or otherwise, as the Owner deems advisable, subject to the terms and conditions
      of the payment and performance bonds required hereunder and any other bonds obtained
      hereunder to assure completion of the Work or any portion thereof. In the event of a
      termination for cause, the following shall also occur:

     a. Subcontracts entered into by the Contractor in connection with the Work shall, at the
        Owner’s option, and pursuant to the terms and conditions agreed to in writing by the
        Owner, be assigned to the Owner or such other contractor as the Owner may direct. Such
        assignment shall not relieve the Contractor from its liability to such subcontractor for
        any other monies due, or to the Owner, for claims arising in connection with those
        portions of the Work which shall have been performed prior to the date of such
        assignment.

     b. If it shall be determined that a termination for cause was wrongful or unjustified, such
        termination shall be deemed to be a termination for the convenience of the Owner under
        this Agreement.

   67. Termination for Convenience. The Owner, at any time, may terminate this Agreement
       for its own convenience. Such termination shall be effected by delivering to the Contractor
       a Notice of Termination specifying the date upon which such termination shall become
       effective and any specific portion of the Work to be completed by the Contractor prior to
       such termination. If it is ever determined that the Owner improperly terminated Contractor
       for cause, such termination shall be considered a termination for convenience under this
       Paragraph.

   68. Contractor’s Obligations Following Termination. Upon receipt of a Notice of
       Termination, the Contractor shall:

     a. Stop all Work under this Agreement on the date, and to the extent specified, in the Notice
        of Termination, and not enter into any further subcontracts;

     b. Unless directed otherwise by the Owner, terminate all subcontracts entered into by the
        Contractor in connection with the Work to the extent that they relate to portions of the
        Work to be performed subsequent to the date set forth in the Notice of Termination or,
        at the Owner’s option, assign to the Owner, or such other contractor as the Owner may
        direct, all of the right, title, and interest of the Contractor under any or all subcontracts
        entered into by the Contractor in connection with the Work. Such assignment shall not
        relieve the Contractor from its liability to such subcontractor for any other monies due,
        or to the Owner, for claims arising in connection with those portions of the Work which
        shall have been performed prior to the date of such assignment;

     c. Transfer, to the extent not already vested in the Owner, title to the Owner for all
        fabricated or unfabricated parts, Work in process, completed Work, supplies, and other
        material and equipment produced as a part of, or acquired in connection with the
        performance of, the Work terminated by such Notice of Termination and the completed
        or partially completed Drawings and Specifications and other submittals, information,


                                                26
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                            Pg 35 of 68


         and other property which, if this Agreement had not been terminated, would have been
         required to be furnished to the Owner;

     d. Complete performance of such part of the Work as shall have been specified in the
        Notice of Termination to be completed by the Contractor prior to the effective
        termination date; and

     e. Prior to the effective termination date, take such action as may be necessary, or as the
        Owner may direct, for the reasonable protection, security, and preservation of the Site
        and the Work.

   69. Payment Following Termination. In the event of a termination of this Agreement for
       convenience, and subject to the Owner’s right to withhold payments to the extent permitted
       under the terms of this Agreement, the Contractor shall be paid by the Owner for the actual
       costs incurred by the Contractor in the performance of its Work over the course of this
       Agreement up to the date of termination, and for all materials, supplies, and equipment
       incorporated in the Project and/or stored at the Site or at off-Site storage locations as well
       as profit and overhead arising from or related to Work performed in accordance with this
       Agreement up to the date of termination. The Contractor shall not be entitled to recover
       anticipated profits on account of its fee and/or general conditions costs or the anticipated
       profits of subcontractors for portions of the Work unperformed or for materials or
       equipment unfurnished, nor for reimbursement for losses arising out of matters covered by
       insurance; Contractor shall, however, be entitled to recover all costs of any and all
       additional Project insurance purchased for the Work or other premium increases associated
       directly with the Work. No additional Project insurance shall be purchased without the
       Owner’s prior written approval. The Contractor shall further disclose to the Owner any
       increased premium charges promptly upon learning of such increase.

   70. Suspension and Termination by Contractor. If Owner shall fail to make any timely
       payment as required hereunder, Contractor may, upon five (5) days written notice to Owner
       and opportunity to cure, suspend performance until payment in full is made. If, following
       such five (5) day cure period Owner has not so cured, Contractor may, upon an additional
       three (3) days written notice to Owner and opportunity to cure, terminate this Agreement
       and pursue all rights at law and under this Agreement to collect payment for all Work
       performed to date, including reasonable overhead and profit for such completed Work and
       anticipated profit on any uncompleted Work.

   71. Liability. No personal liability shall accrue hereunder against any individual, partner,
       officer, director, shareholder, representative, employee, trustee, fiduciary or principal
       (disclosed or undisclosed) of the Owner, the Contractor, or any Additional Insured
       identified in this Agreement.

   72. Confidentiality. The Contractor acknowledges that it or its employees may, in the course
       of performing its responsibilities under this Agreement, be exposed to or acquire
       information which is proprietary to or confidential to the Owner, its affiliated companies
       or third parties to whom the Owner has a duty of confidentiality. Any and all information


                                                27
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13         Main Document
                                            Pg 36 of 68


      of any form obtained by the Contractor or its employees in the performance of this
      Agreement shall be deemed to be confidential and proprietary information (the
      “Confidential Information”). The Contractor agrees to hold such information in strict
      confidence and not to disclose such information to third parties or to use such information
      for any purpose whatsoever other than the provision of Services as contemplated by this
      Agreement and to advise each of its employees who may be exposed to such proprietary
      and confidential information of their obligations to keep such information confidential.

     a. If any person or entity (other than the Architect, an insurer, a subcontractor of any tier,
        a lender or a supplier for this Project) seeks from the Contractor any information
        concerning the Project, the Contractor shall promptly notify the Owner. If requested by
        the Owner, the Contractor and any Key Personnel shall sign separate confidentiality
        agreements. The Contractor shall cause its subcontractors and any other person or entity
        performing any portion of the Work to represent and warrant to the Owner the items set
        forth in this Section and, if requested by the Owner, to obtain and deliver to the Owner
        a similar agreement regarding confidentiality from all of its subcontractors.

     b. Confidential Information shall not include information which is: (1) in or becomes part
        of the public domain other than by disclosure by the Contractor in violation of this
        Agreement; (2) demonstrably known to the Contractor previously, without a duty of
        confidentiality; (3) independently developed by the Contractor, outside of this
        Agreement; or (4) which is required to be disclosed by law, statute or regulation.

   73. Public Disclosure and Advertising. The Contractor shall not divulge information
       concerning the Work or Project to anyone (including, without limitation, information
       regarding any applications for permits and/or variances) without the Owner’s prior written
       consent, except as may be required for the timely completion of the Work according to the
       Project Schedule. The Contractor shall obtain and deliver to the Owner a similar agreement
       from all subcontractors. The Owner reserves the right to release all information with
       respect to the Work, other than the operations of the Contractor and the subcontractors, in
       such form, at such times and in such manner as the Owner, in its sole discretion, determines.
       No signs advertising the Work to be performed, or identifying any person, firm, or entity
       concerned with the Work shall be allowed at the Site unless approved, in advance in writing
       by the Owner, which approval shall lie within the Owner’s sole and exclusive discretion.

   74. Assignment. The Contractor shall not assign this Agreement or the performance of all or
       any portion of its obligations hereunder without the prior written consent of the Owner,
       which consent may be given or withheld in the Owner’s sole and exclusive discretion. This
       Agreement shall be assignable by the Owner without the consent of the Contractor. The
       Owner agrees that upon any such assignment, it shall remain obligated to pay the
       Contractor pursuant to the terms of this Agreement up to the date of such assignment. If
       the Owner shall assign this Agreement, the Contractor covenants and agrees that it shall
       deal with such assignee in the place and stead of the Owner and that it shall perform all of
       its obligations under this Agreement and complete the Work in the manner required by this
       Agreement. The parties covenant and agree that any assignee of Owner or Contractor may



                                                28
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                            Pg 37 of 68


      enforce the rights of its assignor and the obligations of the other party hereunder with the
      same force and effect as if enforced by the assignor.

   75. No Joint Venture. Nothing contained in this Agreement shall be construed to mean that
       the Contractor and the Owner are joint venturers or partners, it being expressly understood
       and agreed by the Parties hereto that the Contractor, in performing its obligations under
       this Agreement, shall be deemed an independent contractor and not an agent or employee
       of the Owner. Contractor shall not have any authority, and shall not hold itself out as having
       any authority, to act on behalf of the Owner or to bind the Owner to an agreement with a
       third party.

   76. Third Party Relationships. Nothing contained in this Agreement shall create a contractual
       relationship with, an obligation to, or cause of action in favor of any third party against
       either the Owner or the Contractor.

   77. Employment. The Parties shall not be allowed to retain or hire the other’s employees
       during the Project and for a period of three (3) years following the Contractor’s completion
       of all of its duties under this Agreement, unless the Owner or the Contractor, as the case
       may be, provides written approval to the employee allowing that employee to work with
       and for the other Party.

   78. Third Party Contracts. No principal, officer, shareholder, family member, employee,
       agent, employee or consultant of the Contractor shall become, directly or indirectly,
       interested personally in the Project, and no such personnel shall receive or accept, directly
       or indirectly, any gratuity or other benefit on account of any such contracts or agreements
       (it being understood that all such benefits shall accrue solely to the Owner).

   79. No Waiver. The failure of the Owner to insist upon the strict performance of any provision
       of this Agreement, or the failure of the Owner to exercise any right, option, or remedy
       hereby reserved, shall not be construed as a future waiver of any such provision, right,
       option, or remedy or as a waiver of a subsequent breach thereof. The consent or approval
       by the Owner of any act by the Contractor requiring the Owner’s consent or approval shall
       not be construed to waive or render unnecessary the requirement for the Owner’s consent
       or approval of any subsequent similar act by the Contractor. The payment by the Owner of
       any amount due hereunder with or without the knowledge of a breach of any provision of
       this Agreement shall not be deemed a waiver to seek redress for such breach. No provision
       of this Agreement shall be deemed to have been waived unless such waiver shall be in
       writing signed by the party to be charged.

   80. Severability. If any provision of this Agreement is invalid or unenforceable as against any
       person, party or under certain circumstances, the remainder of this Agreement and the
       applicability of such provision to other persons, parties, or circumstances shall not be
       affected thereby. Each provision of this Agreement shall, except as otherwise herein
       provided, be valid and enforced to the fullest extent permitted by law.




                                                29
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13          Main Document
                                            Pg 38 of 68


   81. Ownership and Copyright of Documents. All documents prepared and furnished by the
       Contractor or any subcontractor in connection with the Work to be performed pursuant to
       this Agreement, including, without limitation, all Drawings, Specifications, sketches,
       submittals, and as-built plans, shall at all times be and remain the property of the Owner.
       The Contractor shall obtain from the suppliers, vendors, and subcontractors: equipment
       brochures, warranties, instruction manuals, service contracts, certificates of compliance
       and other agreements and instruments as required pursuant to this Agreement.

   82. Right of Access. The Owner reserves for itself, its Project team, and authorized third
       parties the right of reasonable access to any part of the Work at any time, including for the
       purpose of observing or testing or to install other work either with its own forces or with
       other contractors. Such access shall be reasonably coordinated with the Contractor, and is
       not to be construed to mean partial occupancy by the Owner. Moreover, Owner shall have
       and retain all liability and responsibility for any loss, damages and claims, including
       reasonable attorneys’ fees and costs, arising out of such access.

   83. No Promotion. The Contractor agrees that it shall not, without the prior written consent of
       the Owner in each instance, (i) use in advertising, publicity, or otherwise the name of the
       Owner, or any affiliate of the Owner, or any partner or employee of the Owner, nor any
       trade name, trademark, trade device, service mark, symbol or any abbreviation, contraction
       or simulation thereof owned by the Owner or its affiliates; (ii) take or cause to be taken any
       photographs of the Work or the Site for dissemination to the public; or (iii) represent,
       directly or indirectly, that any product or any service provided by the Contractor has been
       approved or endorsed by the Owner. This Paragraph shall survive the termination of this
       Agreement.

   84. Modification of Agreement. The Parties acknowledge and agree that the terms of this
       Agreement cannot be modified orally and without the written consent and approval of both
       Parties.

   85. Representation by Counsel. The Parties acknowledge and represent that they had an
       opportunity to seek the advice of counsel as relating to the terms of this Agreement.

   86. Equal Employment Opportunity. During the performance of the services called for
       hereunder, the Contractor shall not discriminate against any employee or applicant for
       employment because of race, color, religion, sex, age, national origin or ancestry. The
       Contractor shall take affirmative action to ensure that applicants are employed, and that
       employees are treated during employment, without regard to their race, color, religion, sex,
       age, national origin or ancestry. The Contractor shall post in conspicuous places, available
       to employees and applicants for employment, notices provided by the appropriate agency
       having jurisdiction over equal opportunity employment. The Contractor shall include the
       foregoing provisions of this Paragraph in every agreement with its subcontractors so that
       such provisions shall be binding upon each subcontractor providing work, labor or
       materials to the Project.




                                                30
19-11041-shl    Doc 15     Filed 04/25/19     Entered 04/25/19 10:17:13        Main Document
                                            Pg 39 of 68


   87. Immigration and Citizenship. It is understood, and agreed by the Contractor that all
       employees of the Contractor and its subcontractors, including all of its subcontractors or
       sub-subcontractors, comply with all current citizenship and immigration laws. It is further
       understood and agreed by the Contractor that the Contractor will incorporate the provisions
       of this Paragraph into all agreements with its subcontractors.

   88. Consent. In the event that the Owner’s consent or approval is required under this
       Agreement, the Owner may withhold such consent or approval in its sole discretion, unless
       otherwise specified herein.

   89. Attorneys Fees. If any litigation is brought by either party against the other either to
       enforce the rights of any party hereto or to clarify rights and obligations hereunder, the
       substantially prevailing party shall be entitled to recover from the other party thereto the
       reasonable costs and expenses, including reasonable attorneys’ fees and costs, of such
       proceeding.

   90. Damages. Notwithstanding any other provision herein, it is expressly understood and
       agreed that neither party shall have any liability for consequential, special, punitive or
       treble damages with respect to any of the agreements or covenants of this Agreement.


THE PARTIES AGREE THAT THEY DO AND SHALL WAIVE AND FOREGO ALL RIGHT
TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO.

*SIGNATURE PAGE FOLLOWS*




                                                31
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 40 of 68


IN WITNESS WHEREOF, this Agreement is hereby executed by the Owner and the
Contractor as of the Effective Date.


 GLEN and ALISON KUNOFSKY                     ABR BUILDERS LLC

                                              By:
                                              Name:
 _________________________________            Title:
 Signature                                    Address:


 _________________________________            _________________________________
 Signature                                    Signature


EXHIBITS

EXHIBIT A – CONSTRUCTION DOCUMENTS
EXHIBIT B – ESTIMATE AND SCHEDULE OF VALUES
EXHIBIT C - HOURLY RATES SCHEDULE
EXHIBIT D - PARTIAL LIEN WAIVER
EXHIBIT E - FINAL LIEN WAIVER
EXHIBIT F - INSURANCE
EXHIBIT G - DEFINITIONS
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 41 of 68


                                    EXHIBIT B
                                  (AMENDMENT)
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 42 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 43 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 44 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 45 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 46 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 47 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 48 of 68


                                    EXHIBIT C
                                  (ASSIGNMENT)
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 49 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 50 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 51 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 52 of 68


                                EXHIBIT D
                 (PICTURES OF CURRENT STATE OF PROJECT)
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 53 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 54 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 55 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 56 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 57 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 58 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 59 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 60 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 61 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 62 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 63 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 64 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 65 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 66 of 68
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 67 of 68


                                   EXHIBIT E
                              (REJECTION LETTER)
19-11041-shl   Doc 15   Filed 04/25/19     Entered 04/25/19 10:17:13   Main Document
                                         Pg 68 of 68
